Citation Nr: 0725332	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to a rating in excess of 50 percent disabling 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which denied entitlement to TDIU.  

In a September 2004 rating decision, the RO denied 
entitlement to a rating in excess of 50 percent disabling for 
a service-connected generalized anxiety disorder.  The Board 
finds that an April 2005 notice of disagreement (NOD) that 
was filed in response to the February 2005 rating denying 
TDIU also serves as a timely NOD with the denial of the 
increased rating for a generalized anxiety disorder denied in 
September 2004.  To date, no statement of the case (SOC) 
addressing this matter has been issued by the RO.  Since the 
veteran has filed an NOD with regards to the issue of 
entitlement to an increased rating for the psychiatric 
disorder, and as such requires the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

This case has been advanced on the Board's docket in August 
2007 due to the age of the veteran.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2006). The Board finds 
that additional development is required to make a decision as 
to the veteran's claim for a TDIU.  Although this case has 
been advanced on the docket, due process considerations are 
of sufficient importance to warrant a remand.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As noted above, in April 2005, the veteran filed a timely NOD 
with a September 2004 RO decision, which denied entitlement 
to a rating in excess of 50 percent disabling for a service-
connected generalized anxiety disorder.  Although the NOD was 
in response to the RO's February 2005 TDIU denial, it also 
referenced a psychiatric treatment record and expressed 
disagreement with the RO's interpretation of such record, and 
thus indicates disagreement with the denial of an increased 
rating for his psychiatric disorder.  The veteran's 
representative has argued in a July 2007 brief that the 
veteran's TDIU claim filed in October 2004 after the 
September 2004 denial of increased rating should be treated 
as an NOD, but the Board finds that the April 2005 NOD with 
the TDIU claim better serves as an NOD with the increased 
rating claim for reasons described above.  

The RO has not provided an SOC addressing this issue which 
the veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  A supplemental statement of the case will not be 
sufficient to properly address this matter.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an AOJ's decision on an issue not previously 
addressed in an SOC).

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is presently service-connected for 
generalized anxiety disorder rated as 50 percent disabling 
and for hyperthyroidism rated noncompensable.  He asserts 
that his service-connected psychiatric disorder in particular 
renders him unable to work, and that this was the primary 
reason for his retirement from working as a carpenter in 
1982.  

There is some medical evidence of record that indicates the 
veteran's service-connected disabilities to render him 
unemployable.  A review of the evidence reflects that a 
September 2003 psychiatry note addressing his mental 
condition contained the opinion that the veteran was unable 
to work.  

More significantly, the record contains the report of a May 
2004 VA psychiatric examination which included review of the 
claims file, interview with the veteran and extensive 
psychiatric testing.  The examiner assigned a GAF score of 35 
or less indicating severe psychiatric pathology and opined 
that the veteran is unable to work.  The examiner also 
explained that the veteran had the capacity to appear less 
disabled than he actually is.  The veteran's daughter 
submitted lay statements in 2004 and 2006 wherein she 
reported that the veteran tends to not reveal the true extent 
of his psychiatric symptoms to his treating doctors.  

A review of the adjudicative actions addressing the TDIU 
claim reflects that the RO failed to consider the very 
significant findings from this May 2004 VA examination as 
well as the lay evidence in continuing to deny TDIU benefits.  
Instead the RO simply relied on the VA treatment records that 
suggest only mild to moderate psychiatric symptoms and stated 
that the September 2003 opinion about the veteran being 
unable to work was not supported by a discussion of the 
evidence.   

In addition, the Board notes that the pending claim for an 
increased rating for a psychiatric disorder is intertwined 
with the TDIU issue.  The outcome of the increased rating 
claim could affect the combined rating needed to meet 
schedular TDIU.  

If a TDIU is not granted based on increased schedular 
rating(s) for service-connected disability so that the 
veteran's service-connected disability ratings combine to 70 
percent, the RO should consider whether referral to Director 
of Compensation and Pension Service for an extraschedular 
TDIU is warranted, and, if not, the RO will need to fully 
explain why referral for an extraschedular rating is not 
warranted, especially where there is competent medical 
evidence already of record that attributes unemployability to 
service-connected psychiatric disabilities. See 38 C.F.R. § 
3.321(b) (2006). see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issue of entitlement to an increased 
rating for generalized anxiety disorder.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his representative the requisite period 
of time for a response.

2.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the veteran's claim for a 
TDIU in light of the complete medical 
evidence in the claims file, and, if the 
veteran's combined disability rating 
remains 70 percent or less, the RO should 
include a determination as to whether 
referral for an extraschedular rating is 
warranted.  The readjudication must 
include a written determination as to 
whether a referral to VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  If a TDIU is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided appropriate time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



